Case 1:21-cv-04459-JS-AYS Document 7 Filed 08/17/21 Page 1 of 3 PageID #: 157



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------X
In re HAIN CELESTIAL HEAVY METALS
BABY FOOD LITIGATION,                        CONSOLIDATION ORDER
                                             No. 21-CV-0678(JS)(AYS)
-------------------------------------------X
This Document Relates to

Garces et al. v. The Hain Celestial Group, Inc.                  No. 21-CV-4459

-------------------------------------------X

SEYBERT, District Judge:

           WHEREAS, on May 13, 2021, this Court issued an Order

consolidating       certain      cases     in    this    District       before    the

undersigned    in    In    re   Hain     Celestial     Heavy   Metals    Baby    Food

Litigation,    Case       No.   21-CV-0678      (the    “Consolidated     Action”),

wherein Plaintiffs assert claims against Defendant Hain Celestial

Group, Inc. (“Hain”) for violations of various state consumer

protection laws and statutes arising out of allegations that Hain

engaged in deceptive business practices with respect to its baby

food products by failing to disclose that the products contain

levels of toxic heavy metals, including arsenic, lead, cadmium,

and mercury.    (See Consolidation Order, ECF No. 47.)1

           WHEREAS, Hain has filed a motion to consolidate Garces

et al. v. The Hain Celestial Group, Inc., No. 21-CV-4459 (the

“Garces Action”), with the Consolidated Action on the basis that




1 Unless otherwise indicated, all docket citations refer to the
docket in the Consolidated Action, Case No. 21-CV-0678.
Case 1:21-cv-04459-JS-AYS Document 7 Filed 08/17/21 Page 2 of 3 PageID #: 158



the   Garces    Action   complaint   alleges    consumer     protection    type

claims similar or related to claims asserted in the Consolidated

Action.   (Mot., ECF No. 133.)

            WHEREAS, Federal Rule of Civil Procedure 42(a) provides

that a court may consolidate “actions before the court” if they

“involve a common question of law or fact.”               Courts have “‘broad

discretion’      to    determine   whether     to   consolidate      actions.”

Breakwater Trading LLC v. JPMorgan Chase & Co., No. 20-CV-3515,

2020 WL 5992344, at *2 (S.D.N.Y. Oct. 9, 2020) (quoting Johnson v.

Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990)). In determining

whether to consolidate actions, courts may consider “judicial

economy,”      which   favors   consolidation,      but    must   ensure   that

consolidation will not jeopardize “a fair and impartial trial.”

Johnson, 899 F.2d at 1285.

            WHEREAS, the Court has reviewed the complaint filed in

the Garces Action and finds that it relates to the subject matter

of the Consolidated Action; and entry of this Order will promote

judicial economy, avoid duplicative proceedings, and streamline

adjudication of related matters.

            Accordingly, IT IS HEREBY ORDERED that Hain’s motion to

consolidate the Garces Action is GRANTED; and




                                      2
Case 1:21-cv-04459-JS-AYS Document 7 Filed 08/17/21 Page 3 of 3 PageID #: 159



           IT IS FURTHER ORDERD that, pursuant to the Court’s

Consolidation Order, the Garces Action is hereby CONSOLIDATED with

the Consolidated Action pending before the undersigned, and shall

proceed under lead Case No. 21-CV-0678 as follows: In re Hain

Celestial Heavy Metals Baby Food Litigation, Case No. 21-CV-0678.

All future filings shall be docketed in lead Case No. 21-CV-0678.

           The Clerk of the Court is respectfully directed to

(1) GRANT the motion pending at ECF No. 133 in lead Case No. 21-

CV-0678; (2) docket this Order in the Consolidated Action and the

Garces Action (No. 21-CV-4459); and (3) administratively close and

consolidate the Garces Action with the Consolidated Action.



                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

Dated:     August _ 17 , 2021
           Central Islip, New York




                                     3
